Title: To Thomas Jefferson from Michael McMahon, 28 May 1805
From: McMahon, Michael
To: Jefferson, Thomas


                  
                     To, his, Excellency. Thomas, Jefferson, President of the United States, &c. &c. &c. 
                     
                     
                        28 May 1805
                     
                  
                  The Petittion of Micheal McMahon, of the
                  City of New York, tavern Keeper
                  Humbly Sheweth
                  That your Petittioner, has a Sickly wife and Helpless Family, and that, on the month of August. 1803 Shiped, One of his Ledgers With, Lietuenant, Blake of the United States Navy—
                  That your Petittioner Put said in and on On board, a Vessel, bound for Boston with Enlisted Men, and received, a, Cheque on the Mahattan Bank in this City a Copy of which, is hereunto Annexed—and on Presenting the same was. Informed by the Cashier—that, Lietuenant Blake, had, with drawn his funds and that the Same could not be Paid—
                  That, some time after he sent, a Statement of this transaction, to the Secretary of the Navy, Verified under Oath, and haveing received No Satisfaction, is compelled to trouble Yr. Excellency, on the Subject, haveing no doubt you Will Order Such Steps, to be taken as will Reinstate, your Petittioner, and possibly prevent. Officers in future, serveing Others, as he, has been—
                  Your Excellency, takeing the premises in, to consideration, yr Petititior Shall pray
                  
                     Michael McMahon 
                     
                  
                  
                     
                        [Note in TJ’s hand:] refd to Secy. Navy
                  
                  
                     
                        Th:J.
                  
               